 In the Matter of NORTON COAL CORPORATIONandUNITED MINE WORKERSOF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O. and PRO-GRESSIVEMINE WORKERS OF AMERICA, DISTRICT #5, AFFILIATED WITHTHE A. F. OF L., PARTY TO THE CONTRACTIn the Matter of NORTON COAL CORPORATIONandUNITED MINE WORKERSOF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.Cases Nos. C-1405 and-R-1601, respectively.-Decided November13, 1939Coal Mining Industry-Settlement:stipulation providing for compliance withthe Act, including disestablishment of company-dominated union and reinstate-rnent with back pay in specified amounts as to certain employees-Order: enteredonstipulation-Investigation of Representatives:stipulated;respondent refusesto recognize either of rival labor organizations unless certified by the Board--Unit Appropriate for Collective Bargaining:stipulated; all persons employed inthe mining operations of the respondent (including the Crabtree and NortonAlines) as production employees, excluding superintendents, mine foremen, sec-tion foremen, room bosses, face bosses, top bosses, entry bosses, electricians in asupervisory capacity, all other supervisory employees, and "guards" or "watch-men"-Representatives:eligibility to participate in choice: employees reinstatedpursuant to Board's Order; stipulation asto-Election Ordered:pursuant tostipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Gordon, Gordon & Moore,of Madisonville, Ky., for the respondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck;,of Washington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon WestandMiss Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrial Organizations, herein called the United, the National Labor17 N. L. It. B., No. 47.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, herein called the Board, by the Regional Directorfor the Eleventh Region (Indianapolis, Indiana), issued its complaint 1dated October 20, 1939, against Norton Coal Corporation, Nortonville,Hopkins County, Kentucky, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint accom-panied by notice of hearing was duly served upon the respondent, theUnited, and Progressive Mine Workers of America, District #5, affil-iated with the American Federation of Labor, herein called the Pro-gressive.The respondent did not file an answer to the complaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On October 20, 1939, the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,Article III, Section 10 (c) -(2), and Article II, Section 36 (b), ofNational Labor Relations Board Rules and Regulations-Series 2, or-dered an investigation upon the petition and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice and further ordered that the two cases be consolidated.2On October 23, 1939, the respondent, the United, the Progressive,and counsel for the Board entered into a stipulation in settlement ofthe case subject to the approval of the Board. This stipulation pro-vides as follows :Norton Coal Corporation, hereinafter called the Respondent ;United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America, Dis-trict#5, affiliated with the American Federation of Labor, here-inafter sometimes called the Progressive; and Arthur R. Dono-van, Regional Attorney for the Eleventh Region of the NationalLabor Relations Board, Colonel C. Sawyer and Robert D. Malar-ney,Attorneys,National Labor Relations Board, hereinaftersometimes called the Board, hereby stipulate and agree that :IUpon amended charges duly filed by the United on August 30,1939, the National Labor Relations Board, by its Regional Direc-1Although this casehad been consolidatedwith several others by orders of the Boarddated August 9, 1937, May 3, 1939, and July 17, 1939, respectively, these orders ofconsolidationwere revoked by the Board's order dated October 20, 1939.The name of Robert Nance was incorrectly inserted in the caption of the complaintcase in the order of consolidation. NORTON COAL CORPORATION571tor for the Eleventh Region, acting pursuant to authority grantedin Section 10 (b) of the National Labor Relations Act (49 Star.449), hereinafter sometimes called the Act, and pursuant to au-thority granted by the Board's Rules and Regulations, Series 2,Article 2, Section 5, issued its Complaint on the 20th day of Octo-ber, 1939, against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,the Board, on October 20, 1939, directed that an investigation ofbargaining representatives be made pursuant to Section 9 (c) ofthe Act.Upon authorization by the Board, the Regional Direc-tor for the Eleventh Region, issued notice of hearing on October20, 1939.In the petition filed by the United, it was stated thatboth the United and the Progressive claim to have been desig-nated as collective bargaining representative by employees in theunit alleged in said petition to be appropriate, and the Unitedand the Progressive are each a party to said proceeding institutedby said petition by virtue of the Board's Rules and Regulations,Series 2, Article 3, Section 3.IIIThe Respondent, the United, and the Progressive withdraw allmotions and other pleadings filed by them in the proceedingsherein, except that the United does not withdraw the amendedcharges and the petition hereinbefore mentioned in Articles Iand II.IVThe Respondent, the United and the Progressive, hereby waivetheir right to a hearing or hearings in these cases and all partiesexpressly agree that the amended charges filed on August 30, 1939,the complaint issued on October 20, 1939, and notice of hearing,the petition filed by the United on October 18, 1939, the Order ofthe National Labor Relations Board directing an investigationand the notice of hearing pursuant to this Order for investigation,and this stipulation, may be introduced in the record in the pro-ceedings herein, by filing with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C.VThe Respondent,the United,and the Progressive, hereby ac-knowledge.service of the complaint and notice of hearing uponthe complaint and of the petition and notice of hearing pursuant 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Board's Order directing investigation and hearing andexpressly waive any right or privilege which they may have forten (10) days notice of hearing and to the holding of a hearingor hearings in these cases and also waive any right or privilegewhich they may have to the making of findings of fact and conclu-sions of law by the Board.VIThe Respondent specifically admits each and every allegation inparagraphs 1 and 2 'of the Board's complaint herein and stipu-lates and agrees that it is engaged in interstate commerce withinthe meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive and the Independent Miners'Union, are, each and all of them, labor organizations within themeaning of Section 2, subdivision (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Respond-ent and the Progressive is, hereby cancelled and is void and of noeffect; provided, however, that nothing in this stipulation shallpreclude the Respondent from hereafter making an agreementwith the Progressive or any other labor organization (not estab-lished,maintained or assisted by any action defined in the Na-tional Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the Act; and it is agreed that the Respondentwill not recognize the Progressive or any other labor organizationas the exclusive representative of its employees until and unlesssuch labor organization is certified by the Board as such exclusiverepresentative in the manner hereinafter provided.IXIt is hereby stipulated and agreed that all persons employedin the mining operations of the Respondent (including the Crab-tree and Norton mines) as production employees, excluding super-intendents,mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, electricians in a supervisory capac-ity, all other supervisory employees, and "guards" or "watchmen,"constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act. NORTON COAL CORPORATIONX573It is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concerningthe representation of the employees in the bargaining unit setforth in Article IX of this stipulation in that the United and theProgressive each claim to have been designated by employees inthe unit set forth above as representative for purposes of collectivebargaining, within the meaning of the Act, and that Respondentrefuses to recognize either the United or the Progressive as theexclusive representative of all the employees in said unit until andunless the Board has made a certification pursuant to Section 9 (c)of the Act.XIThe Respondent, the United, and the Progressive, stipulate andagree that the Board shall forthwith issue a Direction of Election.The election shall be conducted within thirty (30) days from theissuance of the Direction of Election by the Board and shall beconducted in accordance with and pursuant to the Act, the Board'sRules and Regulations, and decisions of the Board in representa-tion cases.The election shall be for the purpose of determiningwhether the eligible employees desire to be represented for. thepurposes of collective bargaining by the United, the Progressive,or by neither.The employees eligible to vote in this election shallbe all the employees in the appropriate unit set forth in ArticleIX, above, on the payroll of Respondent one week preceding issu-ance of a Direction of Election pursuant to this Article and allthose employees ordered reinstated as a result of this stipulation.This stipulation and the Election Report filed on the results ofthe election shall constitute competent evidence upon which theBoard may make a certification pursuant to Section 9 (c) of theAct.XIIUpon the basis of the amended charges filed by the Unitedon August 30, 1939, the complaint herein and. this stipulation,the Respondent expressly consents to the issuance by the NationalLabor Relations Board of an Order to the following effect:ORDER.Upon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Norton Coal Corporation, 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDNortonville, Kentucky, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act;(b)Discouraging membership in the United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees,or encouraging membership in the Progressive Mine Workers ofAmerica, District #5, affiliated with the American Federation ofLabor, or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenureof employment or any term or condition of their employment;(c)Dominating or interfering with the administration ofthe Independent Miners Union, or dominating or interferingwith the formation or administration of any other labor organ-ization of its employees, or contributing support to any suchlabor organization;(d)Recognizing the Independent Miners Union as the rep-resentative of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment.2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :(a)Offer to the employees listed below immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to any rights and privileges which theymight have :1.Ruby Carlton5.Melvin Oates2.DanCavanaugh6.W. A. Oglesby3.J.W. Darnell7.Gilmore Price4. Irving Oates8.EzraTittsworth(b)Make whole the employees listed below by payment tothem of the sums set opposite their names which constitute NORTON COAL CORPORATION575wages lost in consequence of layoffs by the Respondent of thesaid employees :1.Ruby Carlton______ $1005.Melvin Oates -----------$1002.Dan Cavanaugh---- $1006.W. A. Oglesby ----------$1003.J.W. Darnell------$507.Gilmore Price__________$504. Irving Oates ------$508.Ezra Tittsworth________ $100(c)Withdraw and continue to withhold all recognition of theIndependent Miners Union as a representative of any of itsemployees for the purpose of collective bargaining with theRespondent in respect to rates of pay, wages, hours of employ-ment, and other terms or conditions of employment, and com-pletelydisestablish the IndependentMinersUnion as suchrepresentative;(d) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty (60)consecutive days or for the period until the Boardissues itscertification in Case No. XI-R-237, whichever period proves tobe of shortest duration, stating (1) that the Respondent willcease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid; which notice shall con-tain the substance of the Order, but need not be in the exactlanguage thereof;(e)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been taken tocomply with said Order.XIIIThe Respondent hereby consents to the entry by an appropri-ate United States Circuit Court of Appeals, upon application bythe Board, of a decree enforcing an Order of the Board as here-inabove set forth in Article XII, above, and hereby waives fur-ther notice of the application for such decree.The United andthe Progressive expressly waive any right or privilege to contestthe entry of this decree by an appropriate Circuit Court ofAppeals and hereby waive further notice of application for entrythereof.XIVWherever the facts, spelling of names, titles or other materialand documents in the record of the proceedings herein shallappear inconsistent with the names, titles or other material setout and made part of this stipulation, the spelling of names,titles and other material in this stipulation shall be consideredcorrect. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDxvThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval by the Board. If this stipulation is not approved by theBoard, it shall be of no force and effect and shall not be usedas evidence against the parties hereto in any subsequent proceed-ing herein.xv'The entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipulationin any respect.On November 10, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENT sThe respondent, a Kentucky corporation with its principal officeand place of business in Nortonville, Hopkins County, Kentucky,is engaged at a place of business in Nortonville, Kentucky, calledthe Norton Mine and at another place of business in Illsley, Kentucky,called the Crabtree Mine, in the mining, sale, and distribution of coal.The respondent, in the course and conduct of its business, has con-tinuously caused a substantial quantity of coal, consisting of morethan 50 per cent of the products mined, sold, and distributed by itas a part of its business at its Norton Mine and at its Crabtree Mine,to be supplied, delivered, and transported in interstate commerce fromitsNorton Mine and Crabtree Mine in the State of Kentucky.Therespondent agreed that it is engaged'in interstate commerce withinthe meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.H. THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations, the Progressive Mine Workers8 The facts set forthin this section are based upon allegations in the complaint admittedby the respondent. NORTON-COAL CORPORATION577of America, District #5, affiliated with the American Federation ofLabor, and Independent Miners Union, are labor organizations asdefined in Section 2 (5) of the Act.III.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find That theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Progres-siveas the exclusive representative of all the employees in said unituntil and unlessthe Board has made a certification pursuant to Sec-tion 9 (c) of the Act, and that therefore a questionhas arisen con-cerning representation of the employees of the respondent.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent (includ-ing the Crabtree and Norton Mines) as production employees,excluding superintendents,mine foremen, section foremen, roombosses, face bosses, top bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, and "guards" or"watchmen," constitute a unit appropriate for the purposes of col-lective bargaining, and that such unit will insure to the said em-ployees the full benefit of their right to self-organization andcollective bargaining and will otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved bythe holding of an election by secret ballot. In accordance with theferms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on the 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay roll of the respondent 1 week preceding the issuance of ourDirection of Election, including the employees ordered reinstated asa result of the Board's order,infra.Upon the basis of the above findings of fact and the stipulation,and upon the entire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A .question affecting commerce has arisen concerning the repre-sentation of employees of Norton Coal Corporation, Nortonville,Hopkins County, Kentucky, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respond-ent (including the Crabtree and Norton Mines) as production em-ployees, excluding superintendents, mine foremen, section foremen,room bosses, face bosses, top bosses, entry bosses, electricians in asupervisory capacity, all other supervisory employees, and "guards"or "watchmen," constitute a unit appropriate for collective bargain-ing, within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire -record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Norton Coal Corporation, Nortonville, HopkinsCounty, Kentucky, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National' LaborRelations Act;(b)Discouraging membership in United Mine Workers of America,District #23, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, or encouragingmembership in Progressive Mine Workers of America, District #5,affiliated with the American Federation of Labor, or any other labor NORTON COAL CORPORATION579organization of its employees,by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment or any term or conditionof their employment;(c)Dominating or interfering with the administration of theIndependent Miners Union,or dominating or interfering with theformation or administration of any other labor organization of itsemployees,or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purposes of dealing withthe respondent concerning grievances,labor disputes,wages, ratesof pay, hours of employment,or other conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the National Labor Relations Act :(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions with-out prejudice to any rights and privileges which they might have:1.Ruby Carlton5.Melvin Oates2.Dan Cavanaugh6.W. A. Oglesby3.J.W. Darnell7.Gilmore Price4. Irving Oates8.Ezra Tittsworth(b)Make whole the employees listed below by payment to themof the sums set opposite their names which constitute wages lostin consequence of lay-oafs by the respondent of the said employees :1.Ruby Carlton________ $1005:Melvin Oates_________ $1002.Dan Cavanaugh------ $1006.W. A. Oglesby-------- $1003.J.W. Darnell--------$507.Gilmore Price________$,04.Irving Oates_________$508.Ezra Tittsworth______ $100(c)Withdraw and continue to withhold all recognition of theIndependent Miners Union as a representative of any of its employeesfor the purpose of collective bargaining with the respondent in respectto rates of pay, wages,hours of employment,and other terms orconditions of employment,and completely disestablishthe Independ-ent Miners Union as such representative;(d) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) con-secutive days or for the period until the Board issues its certificationin Case No. R-1601, whichever period proves to be of shortest dura-tion, stating(1) that the respondent will cease and desist as afore-said,(2) and that the respondent will take the affirmative action asaforesaid;which notice shall contain the substance of the Order, butneednot be in the exact language thereof; 580DECISIONS OF 1TATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith said Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Norton Coal Corporation, Nortonville, Hopkins County, Ken-tucky, an election by secret ballot shall be conducted within thirty(30) days from the date of this Direction under the direction andsupervision of the Regional Director for the Eleventh Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall persons employed in the mining operations of the Norton CoalCorporation, Nortonville, Hopkins County, Kentucky, as productionEmployees in the employ of the respondent during the pay-roll period:immediately preceding the date of this Direction of Election, includ-ing the employees ordered reinstated as a result of the Board's orderbut excluding superintendents, mine foremen, section foremen, roombosses, face bosses, top' bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, and "guards" or'"watchmen," to determine whether they desire to be represented byUnited Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations; or Progressive Mine Workers,ofAmerica, District #5, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.